DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 3, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasai (Pub. No.: US 2019/0365489 A1). 

Regarding claims 1 and 15, Kasai teach a medical support arm system and method device (e.g., endoscopic surgical system 5000) comprising: 
an articulated arm (e.g., arm unit 420) in which a plurality of joints is rotatably connected by a plurality of links and which is 5capable of supporting an oblique-viewing endoscope at a tip (e.g., the arm unit comprising a plurality of active joint units (421a to 421f) connected to a plurality of links (422a to 422f) to connect an endoscope device 423 – for instance, oblique-viewing endoscope – via a distal end of the arm unit. Figure 3 depicts an articulated arm unit 420 with rotatable links connected to the endoscope device 423  - see par. 89-91, 38, 34 and Figure 3); and 
a control system (e.g., an arm control unit 110 configured to control the joint unit 130 of the arm unit) which controls the articulated arm to change a position and a posture of the oblique-viewing endoscope (e.g., the position and posture of the endoscope 5001 / imaging unit 140 is controlled by the arm control unit 110 based on operation input by an operator 5067- see par. 54, 38, 156-157, 162, 174; Figures 1, 3, and 5) , wherein 
10the control system controls at least one of a rotation speed and a movement speed of the oblique-viewing endoscope (e.g., the imaging unit 140/ endoscope performed pivot speed control – see par. 171 and 175), in a visual field imaged through the oblique-viewing endoscope, based on a position of an observation target in the visual field (e.g., image of an operation site in the body cavity of the patient captured by the endoscope is displayed on a display device 5041 – for instance, observation target / observation point / tissues 72. Figures 9-11 depict a control speed directions (pitch, roll and zoom) of the endoscope based on observation target / observation point / tissues 72 at a particular location within the patient’s body – see par. 32, 39, 42 and 43, 244 and 269-271). 

Regarding claim 3, Kasai teach a medical support arm system and method device wherein the control system controls a posture and a moving speed of the articulated arm (e.g., arm control device 5045 configured to control rotation angles / rotation angular speed of the joint unit 5033a to 5033c of the arm unit  and the speed of the arm unit) so as to move a position of the observation target within the visual field (e.g., the endoscope 5001 at the distal end of the arm unit 5031 can be moved to a particular position for irradiating light through object lens of the endoscope to an observation target and obtaining image of the observation target for display to a surgeon / operator – see par. 53-54, 38-39, 140, 142 and 170).

Regarding claim 12, Kasai teach a medical support arm system and method device wherein the control system includes a first control unit which controls rotation of the oblique-viewing endoscope (e.g., camera control unit (CCU) 5039 / camera head control unit 5015 configured to control the driving of the camera head 5005 – see par. 74, 65, 39) and a second control unit which controls the articulated arm (e.g., arm control device 5045 configured to control rotation angles / rotation angular speed of the joint unit 5033a to 5033c of the arm unit  and the speed of the arm unit - see par. 53-54, 140, 142 and 170).

Regarding claim 13, Kasai teach a medical support arm system and method device wherein the articulated arm includes a holding unit (e.g., a distal end of the arm unit) which holds the oblique-viewing endoscope (e.g., a distal end of the arm unit configured to hold the endoscope device – see par. 54 and Figures 1 and 3) and a camera head in rotation controllable manner independently of each other (e.g., camera control unit (CCU) 5039 / camera head control unit 5015 configured to independently control the driving of the camera head 5005 – see par. 74, 65, 39 and Figure 2).   
 
Allowable Subject Matter

Claims 2, 4-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664